Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 12/22/2021 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as presented in claim 1.  The examiner respectfully disagrees.  Khan (figure 1) discloses a liquid crystal display device as claimed including a decorative pattern (22 and 26a-26b) in direct contact with the front substrate and/or the rear substrate (18).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2010/0245221) in view of Sonoda et al. (US 2004/0257496)]
Regarding claim 1, Khan (figure 1) discloses a liquid crystal display device, the display device comprising: 
two facing transparent substrates designated respectively front substrate (18) and rear substrate (the display is selected from the group of backlit displays such as thin film transistor (TFT-LCD); see at least paragraph 0016), the front substrate being same disposed on the observer side, the front and rear substrates being provided on the inner faces thereof with transparent structured electrodes whereof the superposition defines shape pixels switchable between two optical states (see at least paragraph 0050); and 
a decorative pattern in direct contact with the front substrate and/or the rear substrate (22 and 26a-26b).
Khan discloses the limitations as shown in the rejection of claim 1 above.  However, Khan is silent regarding the rear substrate and the electrodes being connected to a voltage source via a control circuit, forming a cell closed by a sealing frame for receiving in the spaced delimited by the substrates and the sealing frame a liquid crystal composition.  Sonoda et al. (figure 17) teaches the rear substrate (15) and the electrodes being connected to a voltage source via a control circuit (see at least paragraph 0076), forming a cell closed by a sealing frame for receiving in the spaced delimited by the substrates and the sealing frame a liquid crystal composition (18a).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display as taught by Sonoda et al. in order to achieve a highly decorative display.
Regarding claim 2, Khan 
Regarding claim 4, Khan (figure 1) discloses wherein the decorative pattern is aligned with the structured electrodes (segments or pixels can be individually addressed to substantially transparent, reflective or gray scale states to produce images on the display skin, for example, when it is used as a decorative covering of the underlying display; see at least paragraph 0050).
Regarding claim 5, Khan as modified by Sonoda et al. (figure 17) discloses wherein the decorative pattern is an image complementing the shape pixels defined by the electrodes (segments or pixels can be individually addressed to substantially transparent, reflective or gray scale states to produce images on the display skin, for example, when it is used as a decorative covering of the underlying display; see at least paragraph 0050).
The limitation, “wherein the decorative pattern is an image complementing the shape pixels defined by the electrodes” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Khan discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 6, Khan (figure 1) discloses wherein the decorative pattern comprises at least one structured ink layer, photosensitive or not, at least one thin structured dielectric or structured metal layer, or a combination of said various layers, all of said decorative layers being supported directly by the front substrate or the rear substrate.  
Regarding claim 9, Khan as modified by Sonoda et al. (figure 17) discloses wherein the front substrate is associated with a transmissive and absorbing front polarizer (19) and wherein the rear substrate is associated with a reflector (32).  Khan as modified by Sonoda et al. discloses the claimed invention except for wherein the decorative pattern is disposed between the front substrate and the front polarizer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the 
Regarding claim 17, Khan (figure 1) discloses a display device comprising: 
two facing transparent substrates designated respectively front substrate (18) and rear substrate (the display is selected from the group of backlit displays such as thin film transistor (TFT-LCD); see at least paragraph 0016), the front substrate being same disposed on the observer side, the front and rear substrates being provided on the inner faces thereof with transparent structured electrodes whereof 20the superposition defines shape pixels switchable between two optical states, (see at least paragraph 0050); and 
a decorative pattern in direct contact with the front substrate and/or the rear substrate (22 and 26a-26b).
Khan discloses the limitations as shown in the rejection of claim 17 above.  However, Khan is silent regarding the electrodes being connected to a voltage source via a control circuit, forming a cell closed by a sealing frame for receiving in the spaced delimited by the substrates and the sealing frame a liquid crystal composition.  Sonoda et al. (figure 17) teaches a dial assembly for a timepiece comprising a dial and the electrodes being connected to a voltage source via a control circuit (see at least paragraph 0076), forming a cell closed by a sealing frame for receiving in the spaced delimited by the substrates and the sealing frame a liquid crystal composition (18a).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display as taught by Sonoda et al. 
Regarding claim 18, Khan (figure 1) discloses a timepiece and/or piece of jeweler comprising a display device comprising: 
two facing transparent substrates designated respectively front substrate (18) and rear substrate (the display is selected from the group of backlit displays such as thin film transistor (TFT-LCD); see at least paragraph 0016), the front substrate being same disposed on the observer side, the front and rear substrates being provided on the inner faces thereof with transparent structured electrodes whereof 20the superposition defines shape pixels switchable between two optical states, (see at least paragraph 0050); and 
a decorative pattern in direct contact with the front substrate and/or the rear substrate (22 and 26a-26b).
Khan discloses the limitations as shown in the rejection of claim 17 above.  However, Khan is silent regarding the electrodes being connected to a voltage source via a control circuit, forming a cell closed by a sealing frame for receiving in the spaced delimited by the substrates and the sealing frame a liquid crystal composition.  Sonoda et al. (figure 17) teaches a dial assembly for a timepiece comprising a dial and the electrodes being connected to a voltage source via a control circuit (see at least paragraph 0076), forming a cell closed by a sealing frame for receiving in the spaced delimited by the substrates and the sealing frame a liquid crystal composition (18a).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display as taught by Sonoda et al. in order to achieve a highly decorative display.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Sonoda et al.; further in view of Mori et al. (US 2015/0107881)
Regarding claim 3, Khan as modified by Sonoda et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Khan as modified by Sonoda et al. is silent regarding wherein the decorative pattern is disposed directly on the outer surface of the rear substrate.  Mori et al. (figure 3) teaches wherein the decorative pattern (5) is disposed directly on the outer surface of the rear substrate (2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display as taught by Mori et al. in order to achieve a highly decorative display.
Regarding claim 16, Khan as modified by Sonoda et al. and Mori et al. teaches wherein the decorative pattern is in direct contact with the front substrate and another decorative pattern is in direct contact with the rear substrate and wherein the decorative pattern and the another decorative pattern complement one another by juxtaposition such as to form an overall decorative pattern (segments or pixels can be individually addressed to substantially transparent, reflective or gray scale states to produce images on the display skin, for example, when it is used as a decorative covering of the underlying display; see at least paragraph 0050).
It would have been an obvious matter of design choice to make the decorative pattern and the another decorative pattern complement one another by juxtaposition such as to form an overall decorative pattern, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (see e.g. MPEP 2144.04, in re Dailey, 357 F.2d 669 149 USPQ 47 (CCPA 1966)). 

The limitation, “wherein the decorative pattern is in direct contact with the front substrate and with the rear substrate and wherein the decorative pattern is produced in at least two pattern portions complementing one another the juxtaposition of the two complementing pattern portions forming said decorative pattern” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Khan discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Sonoda et al.; further in view of Galison (US 5,2445,590).
Regarding claim 19, Khan as modified by Sonoda et al. discloses the limitations as shown in the rejection of claim 17 above.  However, Khan as modified by Sonoda et al. is silent regarding wherein the pattern is an image of a celestial body, the display device comprising a plurality of switchable shape pixels defined by the transparent structured electrodes and showing shape segments capable of representing an animated image of said celestial body.  Galison (figures 1-2) teaches an improved watch or clock face in which the changing moon phase is displayed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display as taught by Galison in order to achieve a new and unique moon phase display so as to minimize cost and additional expense.  Consequently, an increase in profitability would be achieved. 
Therefore, Khan as modified by Sonoda et al. teaches wherein the pattern is an image of a celestial body, the display device comprising a plurality of switchable shape pixels defined by the transparent structured electrodes and showing shape segments capable of representing an animated image of said celestial body.
The limitation, “wherein the pattern is an image of a celestial body, the display device comprising a plurality of switchable shape pixels defined by the transparent structured electrodes and showing shape segments capable of representing an animated image of said celestial body” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Khan discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 20, Khan as modified by Sonoda et al. discloses wherein the celestial body is the moon and in that the plurality of switchable shape pixels defined by the transparent structured electrodes and show crescent-shaped segments representing the moon phases.
The limitation, “wherein the celestial body is the moon and in that the plurality of switchable shape pixels defined by the transparent structured electrodes and show crescent-shaped segments representing the moon phases” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Khan discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Sonoda et al.; further in view of Wright et al. (US 2007/0153162).
Regarding claim 7, Khan as modified by Sonoda et al. (figure 17) discloses wherein the front substrate is associated with a transmissive and absorbing front polarizer (19) and wherein the rear substrate is associated with a reflector (32).  Khan as modified by Sonoda et al. discloses the claimed invention except for the reflective polarizer and wherein the decorative pattern is disposed between the rear substrate and the rear polarizer.  Wright et al. teaches replacing the absorbing polarizer with a reflecting polarizer (see at least paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the polarizer as taught by Wright et al. 
Regarding claim 8, Khan as modified by Sonoda et al. (figure 17) discloses wherein the front substrate is associated with a transmissive and absorbing front polarizer (19) and wherein the rear substrate is associated with a reflector (32).  Khan as modified by Sonoda et al. discloses the claimed invention except for the reflective polarizer and wherein the decorative pattern is disposed between the front substrate and the front polarizer.  Wright et al. teaches replacing the absorbing polarizer with a reflecting polarizer (see at least paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the polarizer as taught by Wright et al. in order to achieve a display device having sufficiently high extinction ratio.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the decorative pattern between the front substrate and the front polarizer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Sonoda et al.; further in view of Burns et al. (US 2005/0030836).
Regarding claim 10, Khan as modified by Sonoda et al. (figure 17) discloses wherein the front substrate is associated with a transmissive and absorbing front polarizer (19) and wherein the rear substrate is associated with a reflector (32).  Khan as modified by Sonoda et al. discloses the claimed invention except for the liquid crystal composition comprises a dichroic colorant and wherein the decorative pattern is disposed between the front substrate and the front polarizer.  Burns et al. (in at least paragraph 0026) teaches the liquid crystal composition comprises a dichroic colorant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the liquid crystal display as taught Burns et al. in order to achieve a new watch having an attractive mirror dial plate with color feature.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the decorative pattern between the front substrate and the front polarizer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 11, Khan as modified by Sonoda et al. (figure 17) discloses wherein the front substrate is associated with a transmissive and absorbing front polarizer (19) and wherein the rear substrate is associated with a reflector (32).  Khan as modified by Sonoda et al. discloses the claimed invention except for the liquid crystal composition comprises a dichroic colorant and wherein the decorative pattern is disposed between the rear substrate and the rear polarizer.  Burns et al. (in at least paragraph 0026) teaches the liquid crystal composition comprises a dichroic colorant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the liquid crystal display as taught by Burns et al. in order to achieve a new watch having an attractive mirror dial plate with color feature.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the decorative pattern between the rear substrate and the rear polarizer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Sonoda et al.; further in view of Wright et al. (US 2007/0153162) and Burns et al. (US 2005/0030836).
Regarding claim 7, Khan as modified by Sonoda et al. (figure 17) discloses wherein the front substrate is associated with a transmissive and absorbing front polarizer (19) and Khan as modified by Sonoda et al. discloses the claimed invention except for the liquid crystal composition comprises a dichroic colorant, the reflective polarizer and wherein the decorative pattern is disposed between the rear polarizer and the rear substrate.  
Wright et al. teaches replacing the absorbing polarizer with a reflecting polarizer (see at least paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the polarizer as taught by Wright et al. in order to achieve a display device having sufficiently high extinction ratio.  
Burns et al. (in at least paragraph 0026) teaches the liquid crystal composition comprises a dichroic colorant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the liquid crystal display as taught by Burns et al. in order to achieve a new watch having an attractive mirror dial plate with color feature.  
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the decorative pattern between the rear substrate and the rear polarizer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 1 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Sonoda et al.; further in view of Mori et al. (US 2015/0107881).
Regarding claims 1 and 23, Khan (figure 1) discloses a liquid crystal display device, the display device comprising: 
two facing transparent substrates designated respectively front substrate (18) and rear substrate (the display is selected from the group of backlit displays such as thin film transistor (TFT-LCD); see at least paragraph 0016), the front substrate being same 
Khan discloses the limitations as shown in the rejection of claim 1 above.  However, Khan is silent regarding a decorative pattern in direct contact with the front substrate and/or the rear substrate.  However, Khan is silent regarding wherein the decorative pattern comprises at least one structured ink layer.  Mori et al. (figure 3) teaches a decorative pattern in direct contact with the front substrate and/or the rear substrate, wherein the decorative pattern (5) is disposed directly on the outer surface of the rear substrate (2), wherein the decorative pattern comprises at least one structured ink layer (see at least paragraph 0061).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display as taught by Mori et al. in order to achieve a highly decorative display.
Khan discloses the limitations as shown in the rejection of claim 1 above.  However, Khan is silent regarding the rear substrate and the electrodes being connected to a voltage source via a control circuit, forming a cell closed by a sealing frame for receiving in the spaced delimited by the substrates and the sealing frame a liquid crystal composition.  Sonoda et al. (figure 17) teaches the rear substrate (15) and the electrodes being connected to a voltage source via a control circuit (see at least paragraph 0076), forming a cell closed by a sealing frame for receiving in the spaced delimited by the substrates and the sealing frame a liquid crystal composition (18a).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display as taught by Sonoda et al. in order to achieve a highly decorative display.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871